 Case: 4:20-cv-00991-JAR Doc. #: 22 Filed: 11/10/20 Page: 1 of 6 PageID #: 351




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

KATHERINE ANDERSON, et al.                       )
                                                 )
            Plaintiffs,                          )
                                                 )
      vs.                                        )          Case No. 4:20-cv-00991-JAR
                                                 )
JEFFREY HANSEN,                                  )
                                                 )
            Defendant.                           )

                               MEMORANDUM AND ORDER


       This matter is before the Court on Plaintiffs’ Motion to Dismiss Counterclaim V. (Doc.

No. 14). The motion is fully briefed and ready for disposition. For the following reasons, the

motion will be granted.

   A. Background

       Plaintiffs filed their initial complaint alleging Defendant drugged and raped Mrs. Anderson

on the night of August 29, 2018. (Doc. No. 1). In his First Amended Answer, Defendant raised a

number of counterclaims including defamation, tortious interference with contract, conspiracy,

and abuse of process. (Doc. No. 12). Plaintiffs now move to dismiss the claim against them for

abuse of process.

       In 2018, Ms. Anderson and Defendant worked for Aflac. The weekend of August 29, 2018,

both were present at an Aflac group meeting in St. Louis. Along with some of their colleagues,

Ms. Anderson and Defendant went to dinner and a bar on August 29. They rode back to the hotel

together and separated. Both parties agree Ms. Anderson and Defendant had intercourse that night.

Plaintiffs allege that Defendant drugged Ms. Anderson at the bar. That night, they claim Defendant

came to Ms. Anderson’s hotel room uninvited, raped her, then left.
    Case: 4:20-cv-00991-JAR Doc. #: 22 Filed: 11/10/20 Page: 2 of 6 PageID #: 352




        Defendant’s version of events differs. He claims that he did not drug and rape Ms.

Anderson. Instead, he claims Ms. Anderson invited him to her hotel room where they had

consensual intercourse. Then, Ms. Anderson regretted her decision and filed a false police report

accusing Defendant of raping her and knowingly giving “patently false information…to the Creve

Coeur Police Department and others and upon which [Plaintiffs] are relying in this suit.”

        On August 5, 2019, Plaintiffs’ counsel sent a letter to Defendant informing him that

Plaintiffs have claims against him related to the alleged rape and inviting him to negotiate resolving

the claims. (Doc. No. 16-5). Defendant’s attorney responds in a letter dated September 12, 2019

that Ms. Anderson’s allegations are false and accused Plaintiffs of “taking malicious steps to have

Mr. Hansen terminated from his position at AFLAC and from extorting thousands of dollars from

[Aflac] in a settlement.” (Doc. No. 16-6). 1 Defendant’s attorney stated that they would not

negotiate a settlement and Defendant would pursue counterclaims if Plaintiffs filed suit. Plaintiffs

did not respond to the letter. On July 30, 2020 Plaintiffs filed this suit against Defendant.

     B. Legal Standard

        Fed. R. Civ. P. 12(b)(6) provides for a motion to dismiss based on the failure to state a

claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to dismiss, a

counterclaim must contain sufficient factual matter, accepted as true, to “state a claim to relief that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In the counterclaim, a

claimant must include sufficient factual information to provide the grounds on which his claims

rest, and to raise a right to relief above a speculative level. Schaaf v. Residential Funding Corp.,




1
  Although Defendant did not attach the letters to his First Amended Answer, he does rely on
them in his counterclaims. The Court may consider these letters in ruling on a motion to dismiss
because they are embraced by Defendant’s First Amended Answer. (Doc No. 12.) See Ashanti v.
City of Golden Valley, 666 F.3d 1148, 1151 (8th Cir. 2012).
 Case: 4:20-cv-00991-JAR Doc. #: 22 Filed: 11/10/20 Page: 3 of 6 PageID #: 353




517 F.3d 544, 549 (8th Cir. 2008) (citing Twombly, 550 U.S. 544, 555 & n.3 (1955)). This

obligation requires a claimant to plead “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555. A

counterclaim must contain either direct or inferential allegations respecting all the material

elements necessary to sustain recovery under some viable legal theory. Id. at 562. This standard

“simply calls for enough fact to raise a reasonable expectation that discovery will reveal evidence

of [the claim or element].” Id. at 556.

       In reviewing the pleadings under this standard, the Court must accept all of the defendant’s

factual allegations as true and draw all inferences in the defendant’s favor, but the Court is not

required to accept the legal conclusions the defendant draws from the facts alleged. See Wiles v.

Capitol Indem. Corp., 280 F.3d 868, 870 (8th Cir. 2002) (The Court is “free to ignore legal

conclusions, unsupported conclusions, unwarranted inferences and sweeping legal conclusions

cast in the form of factual allegations.”); Retro Television Network, Inc. v. Luken Commc’ns,

LLC, 696 F.3d 766, 768-69 (8th Cir. 2012).

   C. Discussion

       Plaintiffs argue that Defendant has failed to state a claim because he has failed to show an

improper purpose behind the filing of their lawsuit. Defendant responds that his allegation “that

the Plaintiffs are attempting to extract money from him based on demonstrably false statements to

others” is an improper purpose. In his response, Defendant claims Plaintiffs’ attorney’s failure to

respond to a letter purportedly accusing them of extorting Aflac, not Defendant, is proof that their

purpose in filing this lawsuit is improper. Even assuming Defendant’s allegations that failing to

respond to a letter that accuses Plaintiffs of extorting Aflac is evidence that their true motive in
 Case: 4:20-cv-00991-JAR Doc. #: 22 Filed: 11/10/20 Page: 4 of 6 PageID #: 354




filing this suit is to coerce Defendant into paying them money which he does not owe them,

Defendant has not stated a claim for abuse of process and dismissal is appropriate.

       To establish an abuse of process claim, a litigant must prove that “(1) the present defendant

made an illegal, improper, perverted use of process, a use neither warranted nor authorized by the

process; (2) the defendant had an improper purpose in exercising such illegal, perverted or

improper use of process; and (3) damage resulted.” Nichols v. Harbor Venture, Inc., 284 F.3d 857,

862 n.4 (8th Cir. 2002) (quoting Stafford v. Muster, 582 S.W.2d 670, 678 (Mo.1979) (en banc )).

“Stated another way, the test as to whether there is an abuse of process is whether the process has

been used to accomplish some end which is outside the regular purview of the process.” Id.

(quoting Ritterbusch v. Holt, 789 S.W.2d 491, 493 n.1 (Mo. 1990) (en banc )).

       “The general rule is that no right of action exists for damages resulting from the initiation

of a civil action unless [1] the action was prosecuted maliciously and without probable cause, or

[2] there was an abuse of process.” Wells v. Orthwein, 670 S.W.2d 529 (Mo. Ct. App. 1984). “If

the action is confined to its regular and legitimate function in relation to the cause of action stated

in the complaint there is no abuse even if the plaintiff had an ulterior motive in bringing the action,

or if he knowingly brought suit upon an unfounded claim.” Id.

       Defendant has failed to allege that Plaintiffs used process to accomplish an end outside the

regular purview of the process. Robinett v. Tarr is informative. 2015 WL 5785828, at *2 (E.D.

Mo. 2015). In Robinett, the defendant raised a counterclaim for abuse of process, alleging “that he

believes that plaintiff’s allegations are without legal and factual foundation and made without

reasonable cause. He further alleges that plaintiff had an ulterior purpose in filing suit in that she

sought to intimidate and coerce him to pay her money.” Id. at *2 (internal citations omitted). The

court dismissed the abuse of process claim because “plaintiff instituted a lawsuit against defendant
 Case: 4:20-cv-00991-JAR Doc. #: 22 Filed: 11/10/20 Page: 5 of 6 PageID #: 355




and is entitled to pursue it to its authorized end” and defendant’s allegations of an ulterior motive

did not create a claim of abuse of process. Id. Similarly, here Defendant alleges that Plaintiffs

knowingly instituted legal proceedings to force him to pay them money. “Knowingly bringing suit

upon an unfounded claim does not constitute an abuse of process.” Jenkins v. Revolution

Helicopter Corp., 925 S.W.2d 939, 946 (Mo. Ct. App. 1996). See also Wells 670 S.W.2d at 532-

33. This is true even if Defendant alleges an ulterior motive of extracting money or intimidation.

       Defendant claims that Lambert v. Warner, 379 S.W.3d 849 (Mo. App. E.D. 2012), supports

his claim. He purports to quote Lambert as stating abuse of process is “some collateral thing that

he could not be compelled to do legally[,] such as to extract money from another.” The phrase

“such as to extract money from another” does not appear in Lambert. It is unclear exactly what

Defendant is quoting, but it is not Lambert. Instead, the Lambert court found that repeatedly filing

and dismissing actions against the defendant “for the purpose of increasing [defendant’s] cost and

effort in litigating” and with no intention of adjudicating the merits was an abuse of process. Id. at

857. Defendant alleges neither that Plaintiffs’ purpose is increasing his litigation costs or that

Plaintiffs have no intention of adjudicating on the merits. Defendant has not alleged a collateral

purpose. Dismissal is appropriate where, as here, all Defendant alleges is that Plaintiff knowingly

filed an unsupported claim for the purpose of forcing Defendant to pay them money.

   D. Conclusion

       For the foregoing reasons, the Court will grant Plaintiffs’ Motion to Dismiss.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs’ Motion to Dismiss (Doc. No. 14.) is

GRANTED.

Dated this 10th day of November, 2020.
Case: 4:20-cv-00991-JAR Doc. #: 22 Filed: 11/10/20 Page: 6 of 6 PageID #: 356




                                      ________________________________
                                      JOHN A. ROSS
                                      UNITED STATES DISTRICT JUDGE
